Motion for reargument of the appeal is granted to the extent that, upon reargument, the memorandum and order entered December 28, 2012 (101 AD3d 1734 [2012]) is amended by delet*1264ing the third sentence from the seventh paragraph of the memorandum and substituting the following sentences: “Defendant subsequently proceeded pro se at sentencing at the first trial, i.e, the trial at issue in appeal No. 2. Defendant likewise proceeded pro se at that part of the Wade hearing concerning identification testimony relevant to the charges set forth in counts six and 8 through 15 of the indictment at issue in appeal No. 3. Moreover, defendant proceeded pro se throughout the second trial, i.e., the trial at issue in appeal No. 3.” The memorandum and order is further amended by adding the following sentence at the end of the seventh paragraph of the memorandum: “Likewise, we note that the new trial granted with respect to appeal No. 3 should also be preceded by a new suppression hearing with respect to the witnesses who identified defendant at trial in connection with the charges set forth in counts 8 through 15 of the indictment.” Present — Scudder, EJ., Fahey, Garni, Lindley and Sconiers, JJ.